DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's amendments and arguments filed on 11/15/2021 together with the examiner’s amendment are sufficient to overcome all previous rejections and or objections.  All rejection and/or objection in previous office action are herein withdrawn.

Election/Restrictions
This application is in condition for allowance except for the presence of claim 11 directed to invention non-elected without traverse.  Accordingly, claim 11 has been cancelled.

Claims 1-3, 5, 8-10 and 12-23 are pending and under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/2021 is being considered by the examiner.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Scott McCollister on 10/30/2021.


The application has been amended as follows:
Claim 14, cancel claim 14.
Claim 20, cancel claim 20.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: after amendment, applicant’s claimed invention directs towards a transdermal patch comprising inherently non-adhesive polymer such as polyvinyl caprolactam / polyvinyl acetate / polyethylene glycol and plasticizer at claimed range with adhesive property, which is unpredictable in the art. Since there is no other outstanding issue remaining, claims 1-3, 5, 8-10, 12-13, 15-19 and 21-23 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3, 5, 8-10, 12-13, 15-19 and 21-23 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/           Primary Examiner, Art Unit 1613